Citation Nr: 1758639	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the evaluation for chronic lumbar strain with degenerative joint disease from 40 percent disabling to 10 percent disabling was proper.

3.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder acromioclavicular joint.

8.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the left shoulder acromioclavicular joint.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

11.  Entitlement to an increased rating for cervical strain, rated as 10 percent disabling prior to May 16, 2011, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to November 1992.

This case comes before the Board of Veterans' Appeals (the Board) from May 2008, March 2012, and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's claims in August 2011, November 2012, and December 2015 for further development.  

The Board notes there are also VA treatment records and a VA mental disorders examination report that were added to the claims files after the April 2017 supplemental statement of the case for the adjudication of other claims for which there is not an automatic waiver of initial agency of original jurisdiction (AOJ) consideration.  However, as the Board will grant the benefits sought effective the date of this evidence, the Board may consider this favorable evidence without referral to the AOJ.  Concerning the other claims herein decided, the additional evidence is either not relevant to these claims or is cumulative of evidence already on file at the time of the April 2017 supplemental statements of the case.  Therefore, a waiver of AOJ review is not required for these claims.  Moreover, regarding the claims being remanded, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304 (c) (2017).

The Veteran originally requested a Board hearing, but withdrew his request by correspondence received April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The claims for entitlement to increased ratings degenerative arthritis of the right shoulder acromioclavicular joint, degenerative arthritis of the left shoulder acromioclavicular joint, degenerative arthritis of the right knee, degenerative arthritis of the left knee, and cervical strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  





FINDINGS OF FACT

1.  Prior to May 10, 2017, the Veteran's psychiatric symptomatology resulted in impairment that most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.

2.  Affording the Veteran the benefit of the doubt, the Board finds that for the period of the claim from May 10, 2017, the Veteran's PTSD resulted in total occupational and social impairment.  

3.  The 40 percent evaluation for chronic lumbar strain with degenerative joint disease had been in effect for more than five years at the time of the June 2014 rating decision that decreased the evaluation for the disability to 10 percent. 
 
4.  The reduction in the rating for chronic lumbar strain with degenerative joint disease was done without consideration of the requirements of applicable provisions of 38 C.F.R. § 3.344.

5.  The weight of the evidence is against a finding that the Veteran currently suffers from a neurological disorder of the lower extremities.  

6.  The preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss for VA purposes.

7.  Tinnitus is etiologically related to service.

8.  The Veteran's sleep apnea was not shown in service or for many years thereafter, and it is not shown to be due to an event or incident of service.





CONCLUSIONS OF LAW

1.  Prior to May 10, 2017, the criteria for an initial rating higher than 30 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  From May 10, 2017, the criteria for an evaluation of 100 percent for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The reduction in evaluation for chronic lumbar strain with degenerative joint disease from 40 percent to 10 percent effective September 1, 2014, is void, and the 30 percent rating is restored.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.105, 3.344 (2017).

4.  The criteria for service connection for a neurological disorder of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).

7.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected psychiatric disorder is rated under Diagnostic Codes 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2017).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although found to be generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as a depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but is generally able to function "pretty well," and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board after August 4, 2014, the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, the suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

VA treatment records in 2010 reflect complaints compromised functioning, depressed mood, sexual dysfunction, problems falling and staying asleep, irritability, angry outburst, and anxiety.  He related onset of symptoms 10 years earlier.  Treatment consisted of psychotherapy.  The Veteran had been married for five years and separated for two years.  He attributed his marital problems to his psychiatric symptoms, including irritability.  He had three children.  

Occupationally, the Veteran reported being employed in a variety of different jobs.  While he reported having attitude problems, he denied ever being "written up" or terminated from his employment.  The clinician noted that the Veteran's mood was depressed with congruent affect appropriate to topic.  Speech was normal in rate volume and productivity.  Thoughts were logical and goal-directed without evidence of thought disorder or delusion.  The Veteran denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  He was not considered to be a danger to self or a danger to others.  The Veteran was diagnosed with major depressive disorder moderate, recurring, rule out anxiety disorder, not otherwise specified (NOS).  

On VA psychiatric examination in September 2011, the Veteran reported re-experiencing in-service stressors with recurrent recollections once a month.  He also endorsed nightmares four to five times per week, loss of interest in activities, feelings of detachment from others and a restricted range of affect.  The Veteran denied any flashbacks, panic attacks, intense distress or physiological reactivity.  He described avoidance of stimuli, difficulty sleeping and irritability, even with his friends.  He was easily startled by noises.  The Veteran had been married for seven years.  He had been divorced for one year.  He felt that it was his attitude that caused the divorce.  He had a 23-year-old son with whom he had minimal contact.  He enjoyed spending time with his 16-year-old daughter who lived with her mother.  The Veteran had a girlfriend.  He stated that he bounced around from house to house and alternated between living with his girlfriend, his step mom or a friend.  

After getting out of the military the Veteran worked for ADT providing security.  He worked for them for two years but had issues with some of the company's ethical concerns and he was having trouble physically, and quit that job in 1992.  The Veteran then worked doing photography from 1992 to 2000.  He had his own studio and was financially stable with this job, however, he felt that it was too stressful.  He was a freelancer from 2000 to 2007.  

The Veteran was described as appropriately dressed and groomed.  He was accompanied by a friend.  He was pleasant and showed no signs of psychomotor agitation or retardation.  His mood was described as depressed.  His affect was restricted.  His speech was normal in tone, rate and content.  The Veteran's thoughts appeared organized and logical.  There was no evidence of psychosis.  He denied suicidal or homicidal ideas.  The Veteran was judged to be a reliable historian.  Concentration was considered normal.  He was able to understand simple and complex commands and did not appear to be a threat of danger to himself or others.  He was diagnosed with PTSD and assigned a GAF score of 60. 

On VA examination in December 2012 the Veteran reported being engaged to his girlfriend for approximately a year.  He lived with his girlfriend.  The Veteran has an adult son and a 17 year old daughter.  He described his relationships with his girlfriend and his daughter as "so-so" and indicated that he had not seen his son since age 12.  The Veteran listed his godmother, church and fellow military retirees, and the PTSD clinic, as his sources of support.  He described himself as a loner and endorsed being very depressed.  He attended church and bible studies on a weekly basis and once a moth visited an elderly home to sing for senior.  He was unable to work as a photographer due physical limitations.  He was being treated with medication, which he did not feel was very effective.  There was no history of impatient treatment.  He reported anger outbursts, irritability, nightmares, avoidance of stimuli, hypervigilance, disturbances in mood and motivation, depression, sadness and sleeping a lot, along with anxiety, and hearing voices.  He endorsed occasional suicidal ideation, without plan or intent. 

The examiner noted that the Veteran's mood was sad and he became tearful during the examination when he addressed relationships with his fiancée and family.  His eye contact was good.  There was no evidence of psychosis or thought disorder.  There was some range in affect.  The examiner noted intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner found that the Veteran's service-connected psychiatric disorder was productive of occupational and social impairment with occasional decrease in his work efficiency and intermittent periods of inability to perform occupational task although generally functioning satisfactorily with normal outside behavior self-care and conversation.  

VA treatment notes in 2015 and 2016, in general, showed that the Veteran was described as neatly dressed.  He was alert and oriented.  The Veteran was cooperative and made good eye contact throughout the sessions.  He showed a full range of affect as was appropriate to content.  Speech was relevant and goal-directed.  There were no signs of psychosis or delusions.  Psycho motor behavior was found to be within normal limits.  Mental focus appeared grossly within normal limits.  The Veteran did not report suicidal or homicidal ideations. 

Accordingly, the Veteran's primary psychiatric symptoms demonstrated prior to May 10, 2017, are consistent with the 30 percent disability rating.  The Veteran's primary psychiatric symptoms demonstrated in the record during the relevant period included irritability, difficulty sleeping, depression, social isolation, anger problems, nightmares, avoidance of stimuli, hypervigilance, disturbances in mood and motivation, depression, and problems with interpersonal relationships.  Although the Veteran reported hearing voices this appears to have been an isolated incident and generally clinicians noted no evidence of psychoses.  Additionally, while in 212 he endorsed suicidal ideation a few times a year, he denied plan or intent and consistently denied homicidal ideation.  The Veteran also denied flashbacks, panic attacks, intense distress or physiological reactivity.  Treatment consisted of outpatient treatment and medication, with no history of hospitalizations.  

The medical evidence noted the GAF scores ranging from 51 to 60, indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

On review of the evidence of record, the Board finds that the Veteran's PTSD prior to May 10, 2017, most closely approximated the criteria for the assigned 30 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

While the Veteran had some social impairment, difficulty in establishing and maintaining effective work and social relationships was not shown.  In this regard, the Veteran related significant relationship problems.  He was married once and divorced.  He was then engaged and lived with his fiancée, but endorsed relationship problems.  He did not have a relationship with his son and related some problems with his daughter, although generally he expressed a desire to be closer to her.  The Veteran attended church and bible studies regularly and visited an elderly home once a month. 

With regard to occupational impairment after service discharge, the Veteran worked in different capacities.  While he reported problems at work, he denied being "written up" or terminated from any job.  He stated that he stopped working due to physical limitations.  

Significantly, the VA examiner in December 2012 noted intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the examiner determined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task although generally functioning satisfactorily with normal outside behavior self-care and conversation.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood prior to May 10, 2017, on mental status examination, he was alert and oriented in all spheres.  Attention and concentration were adequate.  Judgment and insight were intact.  Thoughts were logical coherent and well-organized.  There was no evidence of impaired thought or communication.  No speech abnormalities were noted.  There was no evidence of psychosis, delusions, or obsessive ritualistic behaviors.  The Veteran was consistently described as well-groomed, cooperative and agreeable, with good eye contact.  

Upon review of the record, the Board finds the Veteran's symptoms did not result in occupational and social impairment consistent with a higher 50 percent rating prior to May 10, 2017.  The Veteran's reported symptoms and cognitive functioning, do not suggest that such symptoms affected the Veteran's functioning to a degree suggesting a higher rating.  Moreover, the GAF scores predominantly in the range of 51 to 60 assigned do not reflect that the examiners felt the Veteran experienced more than mild to moderate symptoms or difficulty in establishing and maintaining effective work and social relationships, as would be suggested by consistent GAF scores of 50 or less.  Indeed, the examiners and treating clinicians who treated the Veteran described the Veteran's occupational and social impairment as consistent with the criteria for only a 30 percent rating.   

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his psychiatric disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent prior to May 10, 2017.

By contrast, on VA psychiatric examination on May 10, 2017, the Veteran endorsed depressed mood, re-experiencing trauma, avoidance reactions, hyperarousal, high startle response, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world was more of a dangerous place, loss of interest in activities, poor energy level, decreased motivation, and feeling detached from others, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships.  He denied current suicidal or homicidal ideation.  The examiner noted near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There was additionally no history inpatient mental health treatment.  He attended group therapy sessions, regular psychiatric visits and took medication.  

The Veteran was described as cooperative and appropriately clothed.  His speech prosody, rate and rhythm were within normal limits.  He engaged appropriately with the examiner and made appropriate eye contact.  He was oriented on all spheres.  The Veteran described his moods as "worn out."  His affect was flat with poor range.  There was no evidence of psychotic thinking.  His thought content and thought processing were intact.  His insight and judgment were fair.  The examiner diagnosed PTSD and MDD.  His PTSD had caused a superimposed depression.  There was symptom overlap between all disorders, resulting in chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavioral controls, and irritability reactions around others, loss of interest in life and detachment reactions.  Due to symptom overlap both disorders could worsen the other in a direct linear fashion.  The examiner determined that the service-connected psychiatric disorder was productive of total occupational and social impairment.

Resolving reasonable doubt in favor of the Veteran, and after considering all of the objective medical evidence of record, it is the judgment of the Board that, for the period after May 10, 2017, the schedular criteria for a 100 percent rating are met, because the medical evidence shows that the Veteran's service-connected psychiatric disorder has effectively resulted in total occupational and social impairment.  

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating.  The Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7 (2017).

The Veteran's service-connected psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent rating.  For example, the evidence does not reflect gross of impairment in communication; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In such circumstances, therefore, the Board finds that a 100 percent rating is warranted for the service-connected psychiatric disorder.  38 C.F.R. § 4.21 (2017) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

From the objective and competent medical evidence of record, the Board concludes that effective May 2017, the Veteran's service-connected psychiatric disorder essentially rendered him unable to work with or for others and resulted in total occupational and social impairment.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for the assignment of an initial 100 percent rating for his service-connected psychiatric disorder have been satisfied.

Accordingly, the Board finds that prior to May 10, 2017, the criteria for an initial disability rating higher than 30 percent were not met.  Resolving all reasonable doubt in favor of the Veteran, however, the Board finds that effective May 10, 2017, the criteria for a 100 percent rating are met for the Veteran's service-connected PTSD.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Reduction

By way of background, a November 2002 rating decision granted service connection for lumbar strain and assigned a 10 percent evaluation effective January 13, 2000.  In March 2007, the Veteran submitted a claim for an increased rating.  Following a VA examination in April 2008, the Veteran's disability rating was increased to 40 percent effective March 23, 2007, the date of claim.  Following a VA examination in September 2011, a March 2012 rating decision proposed a reduction in evaluation for the lumbar spine disability from 40 percent to 20 percent.  In August 2012 and December 2012 the Veteran underwent VA spine examinations.  A March 2014 rating decision proposed a reduction in evaluation for the lumbar spine disability from 40 percent to 10 percent.  The Veteran was notified of a proposed reduction by correspondence in March 2014.  His back was again examined in January 2014.  A rating decision in June 2014 implemented the proposed reduction in disability rating, effective September 1, 2014.  The Veteran appealed the rating reduction. 

Before addressing whether the reduction was warranted, the Board must first determine whether the RO adhered to the proper procedure.  Specifically, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2017).

In this case, the proper procedures were followed for implementing the reductions.  The RO proposed the reduction in a March 2014 rating decision that was mailed to the Veteran that same month.  The final rating action was issued in June 2014, with the reductions to be effective September 1, 2014, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters.

The Board must now consider whether the reduction in ratings was proper.  In  cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2017).  The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2017). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2017).  

In this case, the 40 percent rating was awarded in a May 2008 rating decision was assigned (under 38 C.F.R. § 4.71a, Diagnostic Code 5242), effective March 23, 2007.  The RO reduced the Veteran's disability rating to 10 percent, effective September 1, 2014.  The Veteran's 40 percent disability rating had been in effect from March 23, 2007 to September 1, 2014, which is approximately seven years, and the provisions of 38 C.F.R. § 3.344 apply.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The June 2014 rating reduction was based on the results of VA examinations in September 2011, August 2012, December 2012 and January 2014.  The June 2014 rating decision did not, however, contain a discussion of whether the September 2011, August 2012, December 2012 and January 2014 examinations were as full and complete as any prior examination that was the basis for the grant of the 40 percent rating. 

Further, although the RO essentially determined material improvement was shown, the June 2014 rating reduction decision did not contain any discussion of whether the improvement found would be maintained under the ordinary conditions of life.  After reviewing the evidence of record, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.

On VA examination in September 2011, the Veteran reported back pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He endorsed bowel problems in relation to the spine condition, as well as urinary incontinence.  On examination flexion of the thoracolumbar spine was to 60 degrees, extension to 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 30 degrees.  There was pain at the end of the range of motion.  The joint function of the spine was not additionally limited by pain fatigue weakness lack of endurance or incoordination after repetitive use.  The inspection of the spine reveals normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine.  The examination revealed evidence of radiating pain on movement described as pain over lumbar spinal and latissimus dorsi muscle area, bilaterally.  There were no muscle spasms or tenderness noted.  There was guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was considered normal.  There was positive straight leg raising on the right.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  The examination for the lumbar spine revealed no sensory deficits from L1- L5.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. There were no non organic physical signs.  The examiner diagnosed chronic lumbar strain with degenerative joint disease.  

On VA examination in August 2012, the examiner diagnosed chronic lumbar strain with degenerative joint disease.  The condition became and remained symptomatic since service.  He used a brace for locomotion.  The Veteran related that his back symptoms were in that he continued to experience pain when sitting, walking and standing for long periods of time.  He endorsed having flare-ups.  Flexion of the thoracolumbar spine was to 80 degrees, extension to 20 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees, right rotation was to 20 degrees, and left rotation was to 20 degrees.  The examiner noted no objective evidence of pain, although the Veteran reported pain on movement.  The joint function of the spine was not additionally limited by pain fatigue weakness lack of endurance or incoordination after repetitive use.  Sensory examination was normal.  Straight leg raising was negative bilaterally.  There was no radiculopathy.  The examiner found no evidence of IVDS.  Imaging studies were not performed.  

On VA examination in December 2012, the VA examiner noted degenerative disk disease of the lumbar spine with L2 retrolithesis.  The Veteran related sharp lower back pain with a history of emergency room visits due to acute flare-up in symptoms.  He reported problems rising from a sitting position.  He used a back brace regularly and occasionally used a cane for ambulation.  Treatment consisted to toradol injections and Percocet.  Reportedly, he was unable to do anything during flare-ups.  Flexion was to 75 degrees with pain, extension to 25 degrees with pain, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 30 degrees.  There was additional limitation of motion with repetitive use.  There was decreased sensation in the lower extremities.  Straight leg raising was positive, bilaterally.  Although no radicular symptoms were noted, the examiner found involvement of L2/L3L/L4 nerve roots and the examiner found mild right and left radiculopathy.  The examiner also noted IVDS resulting in incapacitating episodes of less than one week's duration in the previous 12 months.  Imaging studies revealed minimal stable retrolisthesis of L2 relative to L3 associated with mild disc space narrowing and reactive endplate osteophytes.  The Veteran stated that that his lumbar spine condition was aggravated by prolonged sitting, standing bending, and walking.  Reportedly, he was unable to perform physical or sedentary employment due to his lumbar spine condition.  No imaging studies were performed. 

On VA examination in January 2014 the examiner noted lumbar strain with degenerative disc disease.  The Veteran endorsed increased symptoms as onset of pain following prolonged sitting and standing was having onset at a faster rate.  He endorsed flare-ups that required bed rest and medication.  Flexion was to 65 degrees with pain, extension to 20 degrees with pain with pain, right lateral flexion was to 20 degrees, left lateral flexion was to 20 degrees with pain, right rotation was to 20 degrees with pain, and left rotation was to 20 degrees with pain.  There was no additional limitation of motion with repetitive use.  

VA treatment records in 2015 showed that the Veteran was considering surgery for his back and is medication was changed to adjust for increased symptoms.  On VA examination in March 2017 the examiner noted IVDS and reported flexion of the thoracolumbar spine was to 50 degrees.  He was being treated with cortisone injections.  

Here, the Board finds that the cumulative VA examination findings do not clearly warrant the conclusion that sustained material improvement of the service-connected lumbar spine disability has been demonstrated.  While the Veteran's thoracolumbar spine flexion appeared to have improved since he was examined in April 2008, his overall range of motion findings progressively show reduced motion over time.  In addition, none of the VA examiners commented on whether any improvement would be maintained under the ordinary conditions of life. Significantly, throughout the period in question the Veteran endorsed flare-ups in symptoms that significantly limited his mobility and ability to function, and which required bed rest and emergency medical treatment, however, the examiners reported no clinical findings regarding additional limitation of motion during flare-ups.  The evidence also shows that his back treatment regimen evolved during this period requiring changes in medication and additional treatment with cortisone injections, and consideration of surgical intervention.  The evidence was also unclear as to whether the Veteran suffered from IVDS with radicular symptoms and physician prescribed bedrest.  There also were reports of bowel and bladder dysfunction.  

The June 2014 rating decision failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  The lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the proposed reduction in March 2014, or the actual implementation of reduction in the June 2014 rating decision, indicates that the due process provisions of section § 3.344 were not properly considered.  Essentially, the June 2014 rating decision shows the RO analyzed the issue of reduction of the 40 percent rating just as it would claims for increased ratings, by focusing on what the evidence must show for a rating in excess of 10 percent, rather than discussing the overall improvement of the Veteran's service-connected disability.  Simply put, when the burden of proof is placed on the Veteran to show his disability has worsened, rather than the RO showing it has improved, there has not been compliance with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 40 percent rating assigned for chronic lumbar strain with degenerative joint disease was improper and the 40 percent disability rating must be restored, effective September 1, 2014.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss and neuropathy, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310 (a).  Further, a disability which is aggravated by a service connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Neurological disorder of the bilateral lower extremities

The Veteran maintains that he currently has a neurological disorder of the right and left lower extremities that are the result of having performed numerous parachute jumps during military service.  

The Board observes that while service treatment records do not document in-service neurological problems of the lower extremities or any bilateral hip pathology, the Veteran's DD 214 reflects that he was awarded the Parachutists Badge.  The Veteran has also claimed service connection for his bilateral lower extremity symptoms, numbness of the legs and toes, as secondary to the service-connected lumbar spine disability.  

After service, there is no evidence of complaints or a diagnosis consistent with neuropathy of the lower extremities within one year of discharge from service.  On VA examination in April 2008, sensory examination and reflexes of the lower extremities were normal.  Lasegue's sign was negative.  

On VA examination in September 2011, the Veteran complained of paresthesia, numbness and weakness of the spine leg and foot.  Examination of the peripheral pulses in the lower extremities revealed no abnormalities.  Motor function was within normal limits.  Sensory examination was normal.  The right and left lower extremity reflexes were 3+ throughout, which the examiner noted was consistent with no pathology.  The examiner indicated that peripheral nerve involvement was not evident during examination and examination of the lumbar spine revealed no sensory deficits from L1 to L5.  The examination of the sacral spine also showed no sensory deficits of S1.  The examiner concluded that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

In December 2011 a VA examiner noted a history of tingling in both feet having onset five to six years earlier.  The Veteran denied associated symptoms including weakness, edema, cramps or radicular symptoms in the lower extremities.  Peripheral reflexes were normal on examination.  Sensory examination was normal.  There was no muscle atrophy and straight leg raising was negative, bilaterally.  There were no focal neurologic deficits on the lower extremities.  The examiner diagnosed history of intermittent parasthesias of the feet, with no neurologic pathology, neuropathy or radiculopathy in the lower extremities.  The examiner found that the evidence and examination of the Veteran failed to establish a diagnosis of peripheral neuropathy of the lower extremities, while on active duty, within the immediate years following discharge from service, or on VA examination.  The examiner noted that the Veteran initially became symptomatic for parasthesias of the feet in 2005.  

On VA examination in December 2012, the Veteran had lower back pain and a burning sensation that radiated to the lower extremities.  Reflexes were found to be normal.  There was decreased sensation in the upper anterior thighs.  Straight leg raising was positive, bilaterally.  Although no radicular symptoms were noted, the examiner found involvement of L2/L3L/L4 nerve roots and the examiner found mild right and left radiculopathy.  

Thereafter a VA examiner in January 2014 found that the Veteran's sensory examination was considered normal, that straight leg raising was negative bilaterally, and that he had no radiculopathy.  

A May 2015 VA medical record noted a diagnosis of degenerative joint disease of the lumbosacral spine with sciatica symptoms, and note that a neurosurgery consultation might be scheduled if the Veteran so desired.  A May 2015 
MRI revealed right paracentral disc protrusion at L5-S1 level.  

On VA examination in March 2017 the examiner noted no muscle atrophy.  Reflexes and sensory examination were normal.  There was no radicular pain or any other signs or symptoms associated with radiculopathy.  The examiner noted no neurologic abnormalities.  Concerning the Veteran's symptoms, the examiner noted that lumbar facet joint osteoarthritis lead to localized lumbar pain, which could radiate unilaterally or bilaterally to the buttocks, groin, and thighs, typically ending above the knees.  The examiner noted no permanent damage to the nerve seen on exam or compression seen on imaging, and concluded that there was no peripheral nerve condition or peripheral neuropathy, as examination of the nerves, reflexes and sensation revealed no abnormalities.  

In this case there is no diagnosis of peripheral neuropathy affecting the right or left lower extremity during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, although a VA examiner in December 2012 found involvement of L2/L3L/L4 nerve roots and noted mild right and left radiculopathy, the examiner also noted no radicular symptoms on examination, and all other examination reports throughout the appeal have consistently noted no neurological abnormalities.  Examination consistently revealed that sensation, nerves and reflexes were normal with no evidence of muscle atrophy.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

To the extent the Veteran complains of bilateral lower extremity pain and numbness, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board finds the weight of the competent medical evidence, to include the overwhelming majority of the VA examination findings and  medical opinions of the VA examiners throughout the period on appeal, to be significantly more probative than the Veteran's lay assertions.

In summary, there is no evidence of record documenting a diagnosis of a neurological disorder of either lower extremity during the pendency of this appeal for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and service connection for a neurological disorder of the bilateral lower extremities must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

2.  Bilateral hearing loss

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  See Hensley, 5 Vet. App. at 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran claims entitlement to service connection for hearing loss as due to in-service noise exposure.  Essentially he contends that he developed hearing loss related to acoustic trauma sustained in active service, from firing heavy artillery fire and weapons at the firing range while assigned to the 82nd Airborne Division.  The Veteran's service treatment records show that he was assigned to the 82nd Airborne Division.  

Service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  On enlistment examination in in February 1981 noted the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 0, and 0, in the right ear; and in the left ear were 0, 0, 5, 0, and 0.  An audiogram in February 1984 noted the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 0, 0, and 10, in the right ear; and in the left ear were 5, 0, 5, 0, and 0.  An audiogram in January 1985 noted the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 5, 5, and 10, in the right ear; and in the left ear were 10, 10, 10, 5, and 5.  Finally, an audiogram in August 1989 noted the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 0, and 0, in the right ear; and in the left ear were 5, 5, 10, 0, and 0.

An August 2012 VA audiological examination report recorded the recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 15, 15, and 20, in the right ear; and in the left ear were 25, 25, 20, 20, and 30.  Speech discrimination was 98 percent in the right ear and 100 percent in the left ear.  The examiner opined that the Veteran's hearing loss was not related to service because he had no hearing loss disability pursuant to 38 C.F.R. § 3.385.  

On VA examination in March 2017 the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 10, 15, and 15, in the right ear; and in the left ear were10, 15, 10, 10, and 15.  Speech discrimination was 98 percent in the right ear and 100 percent in the left ear.  The examiner opined that it was less likely than not that the hearing loss was caused by or a result of military noise exposure because a hearing loss disability was not shown.  Additionally, service audiograms in 1983 and 1989 showed normal hearing with no significant threshold shifts to support the presence of a noise injury.  The examiner noted that while the separation examination did not include an audiogram, an audiogram in December 1995 recorded normal hearing in both ears per VA guidelines.  There was a mild (35 dB) hearing loss at 6000 Hertz only in the left ear at that time, however, this loss was not present on two VA audiological examinations in 2012, nor was it found on examination that day.  

The Board observes that the auditory thresholds detailed above do not meet the criteria for a hearing impairment disability under 38 C.F.R. § 3.385, at no time during the period on appeal, or for that matter, during service.  The Board has thoroughly reviewed the record, and has found there is no medical evidence showing auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent in either ear at any time during the period of the claim.

Accordingly, although the Veteran may have some level of hearing loss, the Board must conclude that the Veteran does not have a hearing impairment disability for the purposes of applying the laws administered by VA.  See 38 C.F.R. § 3.385.

In this regard, the Board notes that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.... In the absence of proof of a present disability there can be no valid claim."  See Brammer, supra; McClain, supra.

The Veteran is competent to claim that he is having hearing difficulties.  Nevertheless, it is clear that the diagnosis of hearing loss is not capable of lay observation, as it is based upon audiometric findings.  The Veteran senses that he has hearing loss in both ears, but audiometric findings do not confirm a hearing loss in the left ear for VA compensation purposes.  See 38 C.F.R. § 3.385.

Because there is no evidence of a hearing loss disability for VA purposes in either ear at any time during the period of the claim, the claim for service connection for bilateral hearing loss must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

3. Tinnitus

The Veteran seeks service connection for tinnitus, which he contends originated in service.

Service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears.  

An August 2012 VA audiological examination report recorded complaints of ringing in his ears once a month since service.  The examiner, who determined that the Veteran did not have hearing loss in either ear, marked a box stating that the Veteran had a diagnosis of clinical hearing loss and that tinnitus was a symptom associated with hearing loss.  The examiner offered no rationale in support of the finding that his tinnitus was secondary to hearing loss, particularly in light of the fact that the examiner found no clinical evidence to support a diagnosis of hearing loss.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or the result of military service because there was no evidence of a noise injury, such as hearing loss on separation from service or significant changes in the hearing thresholds noted during active duty.  

On VA examination in March 2017 the examiner opined that in the absence of significant threshold shifts or hearing loss during military service, there was no reasonable and supportable nexus between the Veteran's claimed tinnitus and military noise exposure.  Furthermore, the Veteran's description of buzzing in his right ear only several times per year was consistent with transient ear noise, as opposed to noise induced tinnitus because this was consistent with sound that occurred infrequently.

The Veteran is competent to state that his tinnitus began in service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself.

Although the Veteran's service treatment records do not show that he complained of tinnitus in service, and there are medical opinions indicating that his tinnitus is not related to service, the Veteran has reported that he has had tinnitus since active duty.  The Veteran is certainly competent to report he noticed tinnitus in service and that it has continued ever since, and there is no evidence to support a finding that he is not credible.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that weighing against the claim.  Accordingly, granting of service connection for the Veteran's tinnitus is in order.

4. Sleep apnea

The Veteran claims service connection for sleep apnea.  

During the pendency of this appeal the Veteran has been diagnosed with sleep apnea.  Accordingly, the first element of service connection, a current disability, has been established.  The question before the Board therefore is whether such condition is related to service. 

The service treatment records contain no complaints, history or findings consistent with sleep apnea.  After service, a polysonogram revealed clinical sleep apnea.  Subsequent treatment records show ongoing treatment for sleep apnea, including with a CPAP machine.  

There is no competent medical opinion of record linking the current sleep apnea to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of snoring and problems sleeping, any actual diagnosis of sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau, 492 F. 3d at 1372.  Whether any symptoms the Veteran may have experienced in service or following service are in any way related to any current sleep apnea requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has sleep apnea that is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current sleep apnea is not competent evidence, as the nexus question involved in this case requires medical expertise to determine. Id.  Moreover, even assuming the Veteran's frequent trouble sleeping could be equated with sleep apnea, there is no indication it began during service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial rating higher than 30 percent for PTSD prior to May 10, 2017, is denied.

Effective May 10, 2017, a disability rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Restoration of a 40 percent rating for service-connected chronic lumbar strain with degenerative joint disease is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

Service connection for a neurological disorder of the bilateral lower extremities is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for sleep apnea is denied.


REMAND

Concerning the Veteran's claims for higher ratings for the service-connected degenerative arthritis of the right shoulder acromioclavicular joint, degenerative arthritis of the left shoulder acromioclavicular joint, degenerative arthritis of the right knee, degenerative arthritis of the left knee, and cervical strain, while all requested development was accomplished on remand, the Board has reviewed the Veteran's most recent VA examination findings from December 2012, and concludes that these findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing, nor was the range of motion of his opposite undamaged joint, where applicable, tested.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required. Given this, further examination is thus necessary under 38 C.F.R. § 3.159 (c) (4).  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dated since June 2017.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected right and left knee disabilities, right and left shoulder disabilities, and cervical spine disability, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's right and left knees, right and left shoulder disabilities, and cervical spine disability, in degrees.  Range of motion testing must include both passive and active motion, and in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged joint, where applicable.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the right and left knees, right and left shoulder disabilities, and cervical spine disability, during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should state whether there is right or left knee instability that is best characterized as moderate or severe.

c) Specific to the cervical spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner should specifically test for objective evidence of radiculopathy and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

d) The examiner should assess the impact of the Veteran's service connected right and left knee disabilities, right and left shoulder disabilities, and cervical spine disability, on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that she/ he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


